Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKATSUJI (US 2009/0309547 A1, hereinafter NAKATSUJI).
                   
    PNG
    media_image1.png
    464
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    676
    media_image2.png
    Greyscale

As per claims 1 and 9, NAKATSUJI discloses a battery charging apparatus comprising:
a controller (See Fig.1, Item#31, discloses a charge controller) configured to
charge a battery (See Fig.1, discloses a battery pack) using a charging voltage profile indicating a change in a charging voltage over time, wherein initial charging voltage of the charging voltage profile is determined based on an overpotential value and a voltage value of the battery (See Par.9, discloses the first step comprising constant-current charging “…includes a charging step to be carried out with the end voltage set to an open circuit voltage (OCV) which is a voltage when no current is flowing, and with a voltage across charge terminals of the battery pack set to an overvoltage above the OCV”),
in response to a charging voltage being greater than or equal to a threshold voltage during charging of the battery, charge the battery at a constant voltage (CV) (See Par.9, discloses “the constant-voltage charging step includes a step of reducing the voltage across the charge terminals to the OCV after the voltage across the charge terminals is increased to the overvoltage” , in other words after the battery reaches the overvoltage, constant voltage charging takes place), and


As per claims 2-3 and 10-11, NAKATSUJI discloses the battery charging apparatus of claims 1 and 9 as discussed above, wherein the controller is further configured to control a voltage applied to charge the battery based on the charging voltage profile (See Fig.2, discloses a constant voltage part which happens after the battery is charged to the overvoltage using the constant current charging, the voltage is controlled to be constant in the second phase).

As per claims 5 and 13, NAKATSUJI discloses the battery charging apparatus of claims 1 and 9 as discussed above, wherein, for charging the battery using the charging voltage profile, the controller is further configured to control a battery charging such that the initial charging voltage is applied to the battery, and control the battery charging such that a voltage being applied to the battery increase at a first voltage sweep rate (See Fig.2, discloses a voltage rate applied to the battery from 0-1V and from 1-2.5V).

As per claims 6 and 14, NAKATSUJI The battery charging apparatus of claims 5 and 13 as discussed above, wherein the controller is further configured to change the first voltage sweep rate to a second voltage sweep rate when the voltage being applied to the battery reaches a boundary voltage value corresponding the first voltage sweep rate (See Fig.2, discloses the change in voltage from V=2.5V to Vfa1=4.3
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKATSUJI in view of MALUF et al. (US 2015/0377976 A1, hereinafter MALUF).

MALUF discloses an adaptive charging control circuit using overpotential voltage wherein the overpotential value is determined based on any one or any combination of a temperature and a degradation level of the battery within an overpotential range (See Par.222 which discloses “The predetermined range for the overpotential may be determined based on empirical data, test data, simulation data, theoretical data and/or a mathematical relationship… The predetermined range for the overpotential may be fixed or may change, for example, based on based on one or more conditions or states of the battery/cell (for example, SOC and/or SOH and/or temperature”).
NAKATSUJI and MALUF are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAKATSUJI with that of MALUF by adapting the overvoltage range based on degradation and temperature for the benefit of protecting the battery against damage caused by overcharging.



Allowable Subject Matter
Claims 4, 8, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859